Exhibit 10.1

QUOTIENT TECHNOLOGY INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

 

Quotient Technology Inc. (f/k/a Coupons.com Incorporated) (the “Company”) has
granted to the Participant an award (the “Award”) of certain units pursuant to
the Quotient Technology Inc. 2013 Equity Incentive Plan (the “Plan”), each of
which represents the right to receive on the applicable Settlement Date one (1)
share of Stock, as follows:

 

Participant:

[LAST_NAME],

 

Employee ID:

[EMPLOYEE_IDENTIFIER]

 

[FIRST_NAME]

 

 

 

 

 

 

 

 

Date of Grant:

[GRANT_DATE]

 

 

 

 

 

 

 

 

Total Number of Units:

[TOTAL_SHARES_GRANTED], subject to adjustment as provided by the Restricted
Stock Units Agreement.

 

 

 

 

 

Settlement Date:

Except as provided by the Restricted Stock Units Agreement, the date on which a
Unit becomes a Vested Unit.

 

 

 

 

 

Vesting Start Date:

[VEST_BASE_DATE]

 

 

 

 

 

Vested Units:

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units and Vest Date are:

 

 

 

 

 

Vest Date

 

Number of Shares

[VEST_DATE_PERIOD]

 

[TOTAL_SHARES_GRANTED_SUBJECT

_TO_VEST]

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document, and by the Participant’s individual employment or severance agreement
(the “Superseding Agreement”), if any.  The Participant acknowledges that a copy
of the Plan is available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of the
Restricted Stock Units Agreement and copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Restricted Stock Units Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

QUOTIENT TECHNOLOGY INC.

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Connie Chen

 

Signature

 

 

General Counsel, Compliance Officer & Secretary

 

 

 

 

 

 

Date

Address:

 

400 Logue Avenue

 

 

 

 

Mountain View, California 94043

 

Address

 

 

 

 

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

 